G. H. A. KUNST, Judge.
Claimant asks for an award of the sum of $43.31 in payment for five tires and two tubes shipped to said respondent from claimant’s store in Charleston, West Virginia, upon regular purchase orders nos. sp 1264 and sp 1430, which were delivered to said store on August 27, 1940 and January 15, 1941 respectively. Statement for said tires and tubes was not received by said respondent until in May 1943, at which time the excess of its biennial appropriation for the biennium ending June 30, 1941 had reverted to the general revenue fund and consequently there were no funds legally available for its payment.
Evidence proving this claim having been presented to the court, and allowance of the award recommended by respondent, and approved by the attorney general, an award is accordingly made to respondent for the sum of forty-three dollars and thirty-one cents ($43.31).